              Case 3:18-cv-06025-RSL Document 197 Filed 04/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
     ANIMAL LEGAL DEFENSE FUND,                        No. 3:18-cv-06025-RSL
10
                        Plaintiff,                     STIPULATED MOTION FOR RELIEF
11                                                     FROM DEADLINES AND ORDER
            v.
12
     OLYMPIC GAME FARM, INC., ROBERT
13   BEEBE, JAMES BEEBE, and KENNETH
     BEEBE,
14
                        Defendants.
15

16          Pursuant to Local Civil Rule 7(f), Defendants Olympic Game Farm, Inc., Robert Beebe,

17   James Beebe, and Kenneth Beebe (collectively, “Olympic Game Farm” or “Defendants”), by

18   and through their attorneys of record, respectfully request the Court extend the deadline for filing

19   its response to Plaintiffs motion for summary judgment by one week, to April 26, 2021. Plaintiffs

20   have stipulated to this relief, provided Defendants receive a reciprocal one-week extension to reply

21   to Defendants response, to May 7, 2021.

22                                    STATEMENT IN SUPPORT
23          Both parties have recently submitted multiple motions, with lengthy associated briefing
24   due on overlapping dates. Plaintiffs and Defendants previously stipulated to a schedule adjustment
25
     in a reasonable effort to address the overlapping dates which Defendants believed was achievable
26

     STIPULATED MOTION FOR RELIEF FROM DEADLINES
     (3:18-cv-06025-RSL)              -1-
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
                                                                                  Telephone 206.624.0900
                Case 3:18-cv-06025-RSL Document 197 Filed 04/15/21 Page 2 of 3




 1   at that time. Unfortunately, undersigned counsel for Olympic Game Farm experienced unexpected
 2   obligations associated with the death of his father that has prevented him from working full time
 3
     on this matter. The parties have stipulated to reciprocal extensions in responding to the motion for
 4
     summary judgment and reply. The short and equivalent delay for each party’s response and reply
 5
     will not cause any prejudice. The parties propose that the revised summary judgment motions
 6

 7   briefing deadlines be as follows:

 8           Defendants’ response to Plaintiff’s motion for partial summary judgment to be due April
 9
              26.
10
             Plaintiff’s reply in support of their motion for summary judgment to be due May 7.
11
              RESPECTFULLY SUBMITTED and stipulated to this 14th day of April, 2021.
12

13
              STOEL RIVES LLP                            SMITH & LOWNEY, PLLC
14
              /s/ Jason T. Morgan                        /s/Claire E. Tonry per email authorization
15            Jason T. Morgan, WSBA No. 38346            Claire E. Tonry, WSBA No. 44497
              Aric H. Jarrett, WSBA No. 39556            2317 E. John St.
16            James C. Feldman, WSBA No. 51271           Seattle, WA 98112
              Rachel D. Groshong, WSBA No. 47021         Tel: (206) 860-2124; Fax: (206) 860-4187
17            600 University Street, Suite 3600
              Seattle, WA 98101                          E-mail: claire@smithandlowney.com
18            Telephone: 206.386.7527
                                                         Attorneys for Plaintiff
              Email: jason.morgan@stoel.com
19                    aric.jarrett@stoel.com
                      rachel.groshong@stoel.com
20                    james.feldman@stoel.com
21            Attorneys for Defendants
22

23

24

25

26

     STIPULATED MOTION FOR RELIEF FROM DEADLINES
     (3:18-cv-06025-RSL)              -2-
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     110504703.1 0069042-00001                                                    Telephone 206.624.0900
                Case 3:18-cv-06025-RSL Document 197 Filed 04/15/21 Page 3 of 3




 1                                                ORDER
 2

 3
              The Court, having considered Defendants stipulated motion for relief from deadlines,
 4
     hereby GRANTS Defendants’ motion. The Clerk of Court is directed to renote plaintiff’s
 5
     motion for partial summary judgment (Dkt. # 147) to Friday, May 7, 2021. The deadlines for
 6

 7   responses and replies related to Plaintiff’s motion for partial summary judgment are as follows:

 8           Defendants’ response to Plaintiff’s motion for partial summary judgment to be due April
 9
              26.
10
             Plaintiff’s reply in support of their motion for summary judgment to be due May 7.
11

12

13            Dated this 15th day of April, 2021.
14

15
                                                   HONORABLE ROBERT S. LASNIK
16                                                 UNITED STATES DISTRICT JUDGE

17

18
     Presented by:
19
     /s/ Jason T. Morgan
20   Jason T. Morgan, WSBA No. 38346
     STOEL RIVES LLP
21   600 University Street, Suite 3600
     Seattle, WA 98101
22   Telephone: 206.386.7527
     Email: jason.morgan@stoel.com
23

24

25

26

     STIPULATED MOTION FOR RELIEF FROM DEADLINES
     (3:18-cv-06025-RSL)              -3-
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     110504703.1 0069042-00001                                                    Telephone 206.624.0900
